217 Wis. 2d 369 (1998)
577 N.W.2d 335
STATE of Wisconsin, Plaintiff-Respondent-Petitioner,
v.
Bruce M. STEVENS, Defendant-Appellant.
No. 97-0758-CR.
Supreme Court of Wisconsin.
Filed April 21, 1998.

STATE OF WISCONSINSUPREME COURT

ORDER
A petition for review pursuant to Wis. Stat. § 808.10 and a motion for leave to file supplemental argument in support of its petition for review having been filed on behalf of plaintiff-respondent-petitioner, State of Wisconsin, and considered by the court.
IT IS ORDERED the motion is granted and the supplemental argument accompanying the motion is accepted for filing.
IT IS FURTHER ORDERED the petition for review is granted and the court of appeals' decision is summarily affirmed in light of this court's decision in State v. Meyer, 216 Wis. 2d 729, 576 N.W.2d 260 (1998).
IT IS FURTHER ORDERED the cause is remanded to the circuit court with directions to conduct a new suppression hearing to determine, consistent with Richards v. Wisconsin, 520 U.S. , 117 S. Ct. 1416 (1997), and State v. Meyer, supra, whether the police officers executing the search warrant had a reasonable suspicion based upon the particular facts of this case *370 that exigent circumstances existed to justify dispensing with the rule of announcement; if the evidence at the new suppression satisfies the circuit court that reasonable suspicion existed to justify the no-knock entry accomplished in this case, the circuit court should reinstate the defendant's judgment of conviction. No costs.
                                          Marilyn L. Graves,
                                      Clerk of Supreme Court